PER CURIAM.
On the 16th of May, 1904, the Supreme Court of the United States rendered a decision in which the following question, certified by us, was answered in the negative: “Was the order of the Circuit Court directing the president of the Hanks Dental Association, the defendant in that court, to appear before a master or commissioner appointed pursuant to the provisions of section 870 et seq. of the Code of Civil Procedure of the State of New York valid and authorized under the act of March 9, 1892?” As the only evidence tending to establish infringement was found in the deposition thus taken without authority of law, it follows that the judgment must be reversed, with costs, and a new trial directed.